 


110 HR 7264 IH: Government-Sponsored Enterprises Free Market Reform Act of 2008
U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7264 
IN THE HOUSE OF REPRESENTATIVES 
 
October 3, 2008 
Mr. King of Iowa (for himself, Mrs. Bachmann, Mr. Linder, Mr. Gingrey, Mr. Broun of Georgia, Ms. Foxx, Mr. Rohrabacher, Mr. Poe, Mr. Sali, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for economic stabilization, capital utilization, and enterprise reform, and for other purposes. 
 
 
1.Short title, etc 
(a)Short titleThis Act may be cited as the Reliable Economic Stabilization, Capital Utilization, and Enterprise Reform Act of 2008. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title, etc. 
Title I—Incentives for Economic Stabilization and Capital Utilization 
Sec. 101. Reduction in capital gain rate for sales and exchanges for certain troubled assets. 
Sec. 102. 5-year carryback of losses. 
Sec. 103. Incentives to reinvest foreign earnings in United States. 
Sec. 104. Gain or loss from sale or exchange of certain preferred stock. 
Sec. 105. Repeal of Community Reinvestment Act. 
Sec. 106. Net worth certificate program. 
Title II—Government-Sponsored Enterprises Free Market Reform  
Sec. 201. Short title. 
Sec. 202. Definitions. 
Sec. 203. Termination of current conservatorship. 
Sec. 204. Limitation of enterprise authority upon emergence from conservatorship. 
Sec. 205. Requirement to periodically renew charter until wind down and dissolution. 
Sec. 206. Required wind down of operations and dissolution of enterprise.  
IIncentives for Economic Stabilization and Capital Utilization 
101.Reduction in capital gain rate for sales and exchanges for certain troubled assets 
(a)In generalPart I of subchapter P of chapter 1 of the Internal Revenue Code of 1986 (relating to treatment of capital gains) is amended by adding at the end the following new section: 
 
1203.Gain on troubled assets 
(a)In generalGross income shall not include the applicable percentage of any gain from the sale or exchange of a troubled asset held for more than 1 year. 
(b)Applicable percentageFor purposes of subsection (a), the applicable percentage shall be determined in accordance with the following table: 
 
 
 
  
In the case of sales and exchanges— The applicable   
After:Before:percentage is:  
Date of enactment of this sectionEnd of 2-year period beginning on such date100 percent  
End of such 2-year period End of 4-year period beginning on such date67 percent  
End of such 4-year periodEnd of 6-year period beginning on such date33 percent  
End of such 6-year period0 percent.     
(c)Troubled assetsThe term troubled assets means residential or commercial mortgages and any securities, obligations, or other instruments that are based on or related to such mortgages, that in each case was originated or issued on or before March 14, 2008, the purchase of which the Secretary determines promotes financial market stability and which are acquired after the date of enactment of this section and before January 1, 2010. . 
(b)Conforming amendmentThe table of sections for part I of subchapter P of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 1203. Gain on troubled assets.  . 
(c)Effective dateThe amendments made by this section shall apply to sales and exchanges after the date of the enactment of this Act. 
102.5-year carryback of losses 
(a)In generalSubparagraph (H) of section 172(b)(1) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(H)5-year carryback of certain losses 
(i)Taxable years ending during 2001 and 2002In the case of a net operating loss for any taxable year ending during 2001 or 2002, subparagraph (A)(i) shall be applied by substituting 5 for 2 and subparagraph (F) shall not apply. 
(ii)Taxable years ending during 2007, 2008, and 2009In the case of a net operating loss for any taxable year ending during 2007, 2008, or 2009— 
(I)subparagraph (A)(i) shall be applied by substituting 5 for 2, 
(II)subparagraph (E)(ii) shall be applied by substituting 4 for 2, and 
(III)subparagraph (F) shall not apply. . 
(b)Temporary suspension of 90 percent limit on certain NOL carrybacks and carryovers 
(1)In generalSubclause (I) of section 56(d)(1)(A)(ii) of such Code is amended— 
(A)by inserting and 2007, 2008, or 2009 after 2001 or 2002, and 
(B)by inserting and 2007, 2008, and 2009 after 2001 and 2002. 
(2)Conforming amendmentSubclause (I) of section 56(d)(1)(A)(i) of such Code is amended by inserting amount of such before deduction described in clause (ii)(I). 
(c)Anti-abuse rulesThe Secretary of the Treasury or the Secretary’s designee shall prescribe such rules as are necessary to prevent the abuse of the purposes of the amendments made by this section, including antistuffing rules, antichurning rules (including rules relating to sale-leasebacks), and rules similar to the rules under section 1091 of the Internal Revenue Code of 1986 relating to losses from wash sales. 
(d)Effective dates 
(1)Subsection (a) 
(A)In generalExcept as provided in subparagraph (B), the amendments made by subsection (a) shall apply to net operating losses arising in taxable years ending in 2007, 2008, or 2009. 
(B)ElectionIn the case of any taxpayer with a net operating loss for a taxable year ending during 2007 or 2008— 
(i)any election made under section 172(b)(3) of the Internal Revenue Code of 1986 may not withstanding such section) be revoked before October 15, 2009, and 
(ii)any election made under section 172(j) of such Code shall (notwithstanding such section) be treated as timely made if made before October 15, 2009. 
(2)Subsection (b)The amendments made by subsection (b) shall apply to taxable years ending after December 31, 2006. 
103.Incentives to reinvest foreign earnings in United States 
(a)In generalSection 965 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
965.Deduction for dividends received 
(a)Deduction 
(1)In generalIn the case of a corporation which is a United States shareholder and for which the election under this section is in effect for the taxable year, there shall be allowed as a deduction an amount equal to the applicable percentage of cash dividends which are received during such taxable year by such shareholder from controlled foreign corporations. 
(2)Applicable percentageFor purposes of paragraph (1)— 
(A)In generalExcept as provided by subparagraph (B), the term applicable percentage means 85 percent. 
(B)Distressed debtIn the case of dividends received with respect to which the requirements of subsection (b)(4)(B) are met, such term means 100 percent. 
(3)Dividends paid indirectly from controlled foreign corporationsIf, within the taxable year for which the election under this section is in effect, a United States shareholder receives a cash distribution from a controlled foreign corporation which is excluded from gross income under section 959(a), such distribution shall be treated for purposes of this section as a cash dividend to the extent of any amount included in income by such United States shareholder under section 951(a)(1)(A) as a result of any cash dividend during such taxable year to— 
(A)such controlled foreign corporation from another controlled foreign corporation that is in a chain of ownership described in section 958(a), or 
(B)any other controlled foreign corporation in such chain of ownership, but only to the extent of cash distributions described in section 959(b) which are made during such taxable year to the controlled foreign corporation from which such United States shareholder received such distribution. 
(b)Limitations 
(1)In generalThe amount of dividends taken into account under subsection (a) shall not exceed the greater of— 
(A)$500,000,000, 
(B)the amount shown on the applicable financial statement as earnings permanently reinvested outside the United States, or 
(C)in the case of an applicable financial statement which fails to show a specific amount of earnings permanently reinvested outside the United States and which shows a specific amount of tax liability attributable to such earnings, the amount equal to the amount of such liability divided by 0.35. The amounts described in subparagraphs (B) and (C) shall be treated as being zero if there is no such statement or such statement fails to show a specific amount of such earnings or liability, as the case may be.
(2)Dividends must be extraordinaryThe amount of dividends taken into account under subsection (a) shall not exceed the excess (if any) of— 
(A)the cash dividends received during the taxable year by such shareholder from controlled foreign corporations, over 
(B)the sum of— 
(i)the dividends received during the base period year by such shareholder from controlled foreign corporations, 
(ii)the amounts includible in such shareholder’s gross income for the base period year under section 951(a)(1)(B) with respect to controlled foreign corporations, and 
(iii)the amounts that would have been included for the base period year but for section 959(a) with respect to controlled foreign corporations. The amount taken into account under clause (iii) for the base period year shall not include any amount which is not includible in gross income by reason of an amount described in clause (ii) with respect to a prior taxable year. Amounts described in subparagraph (B) for the base period year shall be such amounts as shown on the most recent return filed for such year; except that amended returns filed after June 30, 2007, shall not be taken into account.
(3)Reduction of benefit if increase in related party indebtednessThe amount of dividends which would (but for this paragraph) be taken into account under subsection (a) shall be reduced by the excess (if any) of— 
(A)the amount of indebtedness of the controlled foreign corporation to any related person (as defined in section 954(d)(3)) as of the close of the taxable year for which the election under this section is in effect, over 
(B)the amount of indebtedness of the controlled foreign corporation to any related person (as so defined) as of the close of September 26, 2008. All controlled foreign corporations with respect to which the taxpayer is a United States shareholder shall be treated as 1 controlled foreign corporation for purposes of this paragraph. The Secretary may prescribe such regulations as may be necessary or appropriate to prevent the avoidance of the purposes of this paragraph, including regulations which provide that cash dividends shall not be taken into account under subsection (a) to the extent such dividends are attributable to the direct or indirect transfer (including through the use of intervening entities or capital contributions) of cash or other property from a related person (as so defined) to a controlled foreign corporation.
(4)Requirements 
(A)Requirement to invest in United StatesExcept as provided by subparagraph (B), subsection (a) shall not apply to any dividend received by a United States shareholder unless the amount of the dividend is invested in the United States pursuant to a domestic reinvestment plan which— 
(i)is approved by the taxpayer’s president, chief executive officer, or comparable official before the payment of such dividend and subsequently approved by the taxpayer’s board of directors, management committee, executive committee, or similar body, and 
(ii)provides for the reinvestment of such dividend in the United States (other than as payment for executive compensation), including as a source for the funding of worker hiring and training, infrastructure, research and development, capital investments, or the financial stabilization of the corporation for the purposes of job retention or creation. 
(B)Distressed debtThe requirements of this subparagraph are met if amounts repatriated are invested in distressed debt (as defined by the Secretary) for at least one year. 
(c)Definitions and special rulesFor purposes of this section— 
(1)Applicable financial statementThe term applicable financial statement means— 
(A)with respect to a United States shareholder which is required to file a financial statement with the Securities and Exchange Commission (or which is included in such a statement so filed by another person), the most recent audited annual financial statement (including the notes which form an integral part of such statement) of such shareholder (or which includes such shareholder)— 
(i)which was so filed on or before June 30, 2007, and 
(ii)which was certified on or before June 30, 2007, as being prepared in accordance with generally accepted accounting principles, and 
(B)with respect to any other United States shareholder, the most recent audited financial statement (including the notes which form an integral part of such statement) of such shareholder (or which includes such shareholder)— 
(i)which was certified on or before June 30, 2007, as being prepared in accordance with generally accepted accounting principles, and 
(ii)which is used for the purposes of a statement or report— 
(I)to creditors, 
(II)to shareholders, or 
(III)for any other substantial nontax purpose. 
(2)Base period year 
(A)In generalThe base period year is the first taxable year ending in 2007. 
(B)Mergers, acquisitions, etc. 
(i)In generalRules similar to the rules of subparagraphs (A) and (B) of section 41(f)(3) shall apply for purposes of this paragraph. 
(ii)Spin-offs, etcIf there is a distribution to which section 355 (or so much of section 356 as relates to section 355) applies during the base period year and the controlled corporation (within the meaning of section 355) is a United States shareholder— 
(I)the controlled corporation shall be treated as being in existence during the period that the distributing corporation (within the meaning of section 355) is in existence, and 
(II)for purposes of applying subsection (b)(2) to the controlled corporation and the distributing corporation, amounts described in subsection (b)(2)(B) which are received or includible by the distributing corporation or controlled corporation (as the case may be) before the distribution referred to in subclause (I) from a controlled foreign corporation shall be allocated between such corporations in proportion to their respective interests as United States shareholders of such controlled foreign corporation immediately after such distribution. Subclause (II) shall not apply if neither the controlled corporation nor the distributing corporation is a United States shareholder of such controlled foreign corporation immediately after such distribution.
(3)DividendThe term dividend shall not include amounts includible in gross income as a dividend under section 78, 367, or 1248. In the case of a liquidation under section 332 to which section 367(b) applies, the preceding sentence shall not apply to the extent the United States shareholder actually receives cash as part of the liquidation. 
(4)Coordination with dividends received deductionNo deduction shall be allowed under section 243 or 245 for any dividend for which a deduction is allowed under this section. 
(5)Controlled groups 
(A)In generalAll United States shareholders which are members of an affiliated group filing a consolidated return under section 1501 shall be treated as one United States shareholder. 
(B)Application of $500,000,000 limitAll corporations which are treated as a single employer under section 52(a) shall be limited to one $500,000,000 amount in subsection (b)(1)(A), and such amount shall be divided among such corporations under regulations prescribed by the Secretary. 
(C)Permanently reinvested earningsIf a financial statement is an applicable financial statement for more than 1 United States shareholder, the amount applicable under subparagraph (B) or (C) of subsection (b)(1) shall be divided among such shareholders under regulations prescribed by the Secretary. 
(d)Denial of foreign tax credit; denial of certain expenses 
(1)Foreign tax creditNo credit shall be allowed under section 901 for any taxes paid or accrued (or treated as paid or accrued) with respect to the deductible portion of— 
(A)any dividend, or 
(B)any amount described in subsection (a)(2) which is included in income under section 951(a)(1)(A). No deduction shall be allowed under this chapter for any tax for which credit is not allowable by reason of the preceding sentence.
(2)ExpensesNo deduction shall be allowed for expenses properly allocated and apportioned to the deductible portion described in paragraph (1). 
(3)Deductible portionFor purposes of paragraph (1), unless the taxpayer otherwise specifies, the deductible portion of any dividend or other amount is the amount which bears the same ratio to the amount of such dividend or other amount as the amount allowed as a deduction under subsection (a) for the taxable year bears to the amount described in subsection (b)(2)(A) for such year. 
(4)Coordination with section 78Section 78 shall not apply to any tax which is not allowable as a credit under section 901 by reason of this subsection. 
(e)Increase in tax on included amounts not reduced by credits, etc 
(1)In generalAny tax under this chapter by reason of nondeductible CFC dividends shall not be treated as tax imposed by this chapter for purposes of determining— 
(A)the amount of any credit allowable under this chapter, or 
(B)the amount of the tax imposed by section 55. Subparagraph (A) shall not apply to the credit under section 53 or to the credit under section 27(a) with respect to taxes which are imposed by foreign countries and possessions of the United States and are attributable to such dividends.
(2)Limitation on reduction in taxable income, etc 
(A)In generalThe taxable income of any United States shareholder for any taxable year shall in no event be less than the amount of nondeductible CFC dividends received during such year. 
(B)Coordination with section 172The nondeductible CFC dividends for any taxable year shall not be taken into account— 
(i)in determining under section 172 the amount of any net operating loss for such taxable year, and 
(ii)in determining taxable income for such taxable year for purposes of the 2nd sentence of section 172(b)(2). 
(3)Nondeductible CFC dividendsFor purposes of this subsection, the term nondeductible CFC dividends means the excess of the amount of dividends taken into account under subsection (a) over the deduction allowed under subsection (a) for such dividends. 
(f)ElectionThe taxpayer may elect to apply this section to— 
(1)the taxpayer’s last taxable year which begins before the date of the enactment of this section, or 
(2)the taxpayer’s first taxable year which begins during the 1-year period beginning on such date. Such election may be made for a taxable year only if made before the due date (including extensions) for filing the return of tax for such taxable year.. 
(b)Clerical amendmentThe item in the table of sections for subpart F of part III of subchapter N of chapter 1 of such Code relating to section 965 is amended to read as follows: 
 
 
Sec. 965. Deduction for dividends received.  . 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending on or after the date of the enactment of this Act. 
104.Gain or loss from sale or exchange of certain preferred stock 
(a)In generalFor purposes of the Internal Revenue Code of 1986, gain or loss from the sale or exchange of any applicable preferred stock by any applicable financial institution shall be treated as ordinary income or loss. 
(b)Applicable preferred stockFor purposes of this section, the term applicable preferred stock means any stock— 
(1)which is preferred stock in— 
(A)the Federal National Mortgage Association, established pursuant to the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.), or 
(B)the Federal Home Loan Mortgage Corporation, established pursuant to the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.), and 
(2)which— 
(A)was held by the applicable financial institution on September 6, 2008, or 
(B)was sold or exchanged by the applicable financial institution on or after January 1, 2008, and before September 7, 2008. 
(c)Applicable financial institutionFor purposes of this section: 
(1)In generalExcept as provided in paragraph (2), the term applicable financial institution means— 
(A)a financial institution referred to in section 582(c)(2) of the Internal Revenue Code of 1986, or 
(B)a depository institution holding company (as defined in section 3(w)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(w)(1))). 
(2)Special rules for certain salesIn the case of— 
(A)a sale or exchange described in subsection (b)(2)(B), an entity shall be treated as an applicable financial institution only if it was an entity described in subparagraph (A) or (B) of paragraph (1) at the time of the sale or exchange, and 
(B)a sale or exchange after September 6, 2008, of preferred stock described in subsection (b)(2)(A), an entity shall be treated as an applicable financial institution only if it was an entity described in subparagraph (A) or (B) of paragraph (1) at all times during the period beginning on September 6, 2008, and ending on the date of the sale or exchange of the preferred stock. 
(d)Special rule for certain property not held on September 6, 2008The Secretary of the Treasury or the Secretary's delegate may extend the application of this section to all or a portion of the gain or loss from a sale or exchange in any case where— 
(1)an applicable financial institution sells or exchanges applicable preferred stock after September 6, 2008, which the applicable financial institution did not hold on such date, but the basis of which in the hands of the applicable financial institution at the time of the sale or exchange is the same as the basis in the hands of the person which held such stock on such date, or 
(2)the applicable financial institution is a partner in a partnership which— 
(A)held such stock on September 6, 2008, and later sold or exchanged such stock, or 
(B)sold or exchanged such stock during the period described in subsection (b)(2)(B). 
(e)Regulatory authorityThe Secretary of the Treasury or the Secretary's delegate may prescribe such guidance, rules, or regulations as are necessary to carry out the purposes of this section. 
(f)Effective dateThis section shall apply to sales or exchanges occurring after December 31, 2007, in taxable years ending after such date. 
105.Repeal of Community Reinvestment ActThe Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.) is hereby repealed. 
106.Net worth certificate program 
(a)Establishment; purposes 
(1)EstablishmentAs soon as possible after the date of the enactment of this Act, the Board of Directors of the Federal Deposit Insurance Corporation (in this section referred to as the Corporation) shall establish a net worth certificate program under this section to provide capital to insured depository institutions (as such term is defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813) to assist such institutions to resolve solvency problems. 
(2)PurposesThe purposes of the net worth certificate program established under this section shall be— 
(A)to improve the capital position of troubled insured depository institutions with real estate holdings; 
(B)to provide such insured depository institutions the ability to sell and restructure assets; and 
(C)to assist such institutions in their recovery without use of taxpayer funds. 
(b)PrinciplesThe net worth program established under this section shall— 
(1)be based upon the Federal Savings and Loan Insurance Corporation net worth program established under title II of the Garn-St Germain Depository Institutions Act of 1982 (Public Law 97–320; 96 Stat. 1489); 
(2)be made available only for troubled financial depository institutions that the Corporation determines could be financially viable if provided solvency assistance under the program; 
(3)provide for the Corporation to purchase capital in troubled insured depository institutions in the form of subordinated debentures or net worth certificates in such institutions; 
(4)provide that insured depository institutions participating in the program shall agree to such regulations and terms of the program as the Corporation shall provide, which shall include strict oversight and supervision, including limitations on the compensation of senior executive officers of such institutions and terms for removal of officers for poor management; 
(5)provide that the Corporation shall fund net worth certificates under the program by issuance of Corporation senior notes and obligations to participating insured depository institutions; 
(6)provide that the interest rate on net worth certificates issued under the program and the senior notes and obligations issued under the program by the Corporation shall be identical; 
(7)not involve any subsidy, appropriation of funds, or other cash outlay or use of taxpayer funds; and 
(8)provide that asset sale transactions under the program be held in the private market. 
(c)RegulationsThe Board of Directors of the Corporation shall issue any regulations necessary to carry out the net worth certificate program under this section. 
IIGovernment-Sponsored Enterprises Free Market Reform  
201.Short titleThis title may be cited as the Government-Sponsored Enterprises Free Market Reform Act of 2008. 
202.DefinitionsFor purposes of this title, the following definitions shall apply: 
(1)CharterThe term charter means— 
(A)with respect to the Federal National Mortgage Association, the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); and 
(B)with respect to the Federal Home Loan Mortgage Corporation, the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.). 
(2)DirectorThe term Director means the Director of the Federal Housing Finance Agency 
(3)EnterpriseThe term enterprise means— 
(A)the Federal National Mortgage Association; and 
(B)the Federal Home Loan Mortgage Corporation. 
(4)GuaranteeThe term guarantee means, with respect to an enterprise, the credit support of the enterprise that is provided by the Federal Government through its charter as a government-sponsored enterprise. 
203.Termination of current conservatorship 
(a)In generalUpon the expiration of the period referred to in subsection (b), the Director of the Federal Housing Finance Agency shall determine, with respect to each enterprise, if the enterprise is financially viable at that time and— 
(1)if the Director determines that the enterprise is financially viable, immediately take all actions necessary to terminate the conservatorship for each of the enterprises; or 
(2)if the Director determines that the enterprise is not financially viable, immediately appoint the Federal Housing Finance Agency as receiver under section 1367 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 and carry out such receivership under the authority of such section. 
(b)TimingThe period referred to in this subsection is, with respect to an enterprise— 
(1)except as provided in paragraph (2), the 24-month beginning upon the date of the enactment of this Act; or 
(2)if the Director determines before the expiration of the period referred to in paragraph (1) that the financial markets would be adversely affected without the extension of such period under this paragraph with respect to that enterprise, the 30-month period beginning upon the date of the enactment of this Act. 
(c)Financial viabilityThe Director may not determine that an enterprise is financially viable for purposes of subsection (a) if the Director determines that any of the conditions for receivership set forth in paragraph (3) or (4) of section 1367(a) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617(a)) exists at the time with respect to the enterprise. 
204.Limitation of enterprise authority upon emergence from conservatorship 
(a)Revised authorityUpon the expiration of the period referred to in section 203(b), if the Director makes the determination under section 203(a)(1), the following provisions shall take effect: 
(1)Portfolio limitationsSubtitle B of title XIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4611 et seq.) is amended by adding at the end the following new section: 
 
1369E.Restriction on mortgage assets of enterprises 
(a)RestrictionNo enterprise shall own, as of any applicable date in this subsection or thereafter, mortgage assets in excess of— 
(1)upon the expiration of the period referred to in section 203(b) of the Government-Sponsored Enterprises Free Market Reform Act of 2008, $850,000,000,000; or 
(2)on December 31 of each year thereafter, 80.0 percent of the aggregate amount of mortgage assets of the enterprise as of December 31 of the immediately preceding calendar year; except that in no event shall an enterprise be required under this section to own less than $250,000,000,000 in mortgage assets.
(b)Definition of mortgage assetsFor purposes of this section, the term mortgage assets means, with respect to an enterprise, assets of such enterprise consisting of mortgages, mortgage loans, mortgage-related securities, participation certificates, mortgage-backed commercial paper, obligations of real estate mortgage investment conduits and similar assets, in each case to the extent such assets would appear on the balance sheet of such enterprise in accordance with generally accepted accounting principles in effect in the United States as of September 7, 2008 (as set forth in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board from time to time; and without giving any effect to any change that may be made after September 7, 2008, in respect of Statement of Financial Accounting Standards No. 140 or any similar accounting standard). . 
(2)Increase in minimum capital requirementSection 1362 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4612), as amended by section 1111 of the Housing and Economic Recovery Act of 2008 (Public Law 110–289), is amended— 
(A)in subsection (a), by striking For purposes of this subtitle, the minimum capital level for each enterprise shall be and inserting The minimum capital level established under subsection (g) for each enterprise may not be lower than; 
(B)in subsection (c)— 
(i)by striking subsections (a) and and inserting subsection; 
(ii)by striking regulated entities the first place such term appears and inserting Federal Home Loan Banks; 
(iii)by striking for the enterprises,; 
(iv)by striking , or for both the enterprises and the banks,; 
(v)by striking the level specified in subsection (a) for the enterprises or; and 
(vi)by striking the regulated entities operate and inserting such banks operate; 
(C)in subsection (d)(1)— 
(i)by striking subsections (a) and and inserting subsection; and 
(ii)by striking regulated entity each place such term appears and inserting Federal home loan bank; 
(D)in subsection (e), by striking regulated entity each place such term appears and inserting Federal home loan bank; 
(E)in subsection (f)— 
(i)by striking the amount of core capital maintained by the enterprises,; and 
(ii)by striking regulated entities and inserting banks; and 
(F)by adding at the end the following new subsection: 
 
(g)Establishment of revised minimum capital levels 
(1)In generalThe Director shall cause the enterprises to achieve and maintain adequate capital by establishing minimum levels of capital for the enterprises,which may include any prudential standards necessary to ensure long-term institutional viability and competitive equity in the market, and by using such other methods as the Director deems appropriate. 
(2)AuthorityThe Director shall have the authority to establish such minimum level of capital for an enterprise in excess of the level specified under subsection (a) as the Director, in the Director’s discretion, deems to be necessary or appropriate in light of the particular circumstances of the enterprise. 
(h)Failure To maintain revised minimum capital levels 
(1)Unsafe and unsound practice or conditionFailure of a enterprise to maintain capital at or above its minimum level as established pursuant to subsection (c) of this section may be deemed by the Director, in his discretion, to constitute an unsafe and unsound practice or condition within the meaning of this title. 
(2)Directive to achieve capital level 
(A)AuthorityIn addition to, or in lieu of, any other action authorized by law, including paragraph (1), the Director may issue a directive to an enterprise that fails to maintain capital at or above its required level as established pursuant to subsection (c) of this section. 
(B)PlanSuch directive may require the enterprise to submit and adhere to a plan acceptable to the Director describing the means and timing by which the enterprise shall achieve its required capital level. 
(C)EnforcementAny such directive issued pursuant to this paragraph, including plans submitted pursuant thereto, shall be enforceable under the provisions of subtitle C of this title to the same extent as an effective and outstanding order issued pursuant to subtitle C of this title which has become final. 
(3)Adherence to plan 
(A)ConsiderationThe Director may consider such enterprise’s progress in adhering to any plan required under this subsection whenever such enterprise seeks the requisite approval of the Director for any proposal which would divert earnings, diminish capital, or otherwise impede such enterprise’s progress in achieving its minimum capital level. 
(B)DenialThe Director may deny such approval where it determines that such proposal would adversely affect the ability of the enterprise to comply with such plan. . 
(3)Repeal of increases to conforming loan limits 
(A)Repeal of temporary increase in Economic Stimulus ActSection 201 of the Economic Stimulus Act of 2008 (Public Law 110–185) is hereby repealed. 
(B)Repeal of general limit and permanent high-cost area increaseParagraph (2) of section 302(b) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) and paragraph (2) of section 305(a) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) are each amended to read as such sections were in effect immediately before the enactment of the Housing and Economic Recovery Act of 2008 (Public Law 110–289). 
(C)Repeal of new housing price indexSection 1322 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992, as added by section 1124(d) of the Housing and Economic Recovery Act of 2008 (Public Law 110–289), is hereby repealed. 
(D)RepealSection 1124 of the Housing and Economic Recovery Act of 2008 (Public Law 110–289) is hereby repealed. 
(E)Establishment of conforming loan limitFor the year in which the expiration of the period referred to in section 203(b) of this section occurs, the limitations governing the maximum original principal obligation of conventional mortgages that may be purchased by the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation, referred to in section 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) and section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)), respectively, shall be considered to be— 
(i)$417,000 for a mortgage secured by a single-family residence, 
(ii)$533,850 for a mortgage secured by a 2-family residence, 
(iii)$645,300 for a mortgage secured by a 3-family residence, and 
(iv)$801,950 for a mortgage secured by a 4-family residence, and such limits shall be adjusted effective each January 1 thereafter in accordance with such sections 302(b)(2) and 305(a)(2).
(F)Prohibition of purchase of mortgages exceeding median area home price 
(i)Fannie maeSection 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) is amended by adding at the end the following new sentence: Notwithstanding any other provision of this title, the corporation may not purchase any mortgage for a property having a principal obligation that exceeds the median home price, for properties of the same size, for the area in which such property subject to the mortgage is located.. 
(ii)Freddie macSection 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) is amended by adding at the end the following new sentence: Notwithstanding any other provision of this title, the Corporation may not purchase any mortgage for a property having a principal obligation that exceeds the median home price, for properties of the same size, for the area in which such property subject to the mortgage is located.. 
(4)Requirement to pay State and local taxes 
(A)Fannie maeParagraph (2) of section 309(c) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1723a(c)(2)) is amended— 
(i)by striking shall be exempt from and inserting shall be subject to; and 
(ii)by striking except that any and inserting and any. 
(B)Freddie macSection 303(e) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452(e)) is amended— 
(i)by striking shall be exempt from and inserting shall be subject to; and 
(ii)by striking except that any and inserting and any. 
(5)Repeals relating to registration of securities 
(A)Fannie Mae 
(i)Mortgage-backed securitiesSection 304(d) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1719(d)) is amended by striking the fourth sentence. 
(ii)Subordinate obligationsSection 304(e) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1719(e)) is amended by striking the fourth sentence. 
(B)Freddie MacSection 306 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1455) is amended by striking subsection (g). 
(6)Recoupment of costs for Federal guarantee 
(A)AssessmentsThe Director of the Federal Housing Finance Agency shall establish and collect from each enterprise assessments in the amount determined under subparagraph (B). In determining the method and timing for making such assessments, the Director shall take into consideration the determinations and conclusions of the study under subsection (b) of this section. 
(B)Determination of costs of guaranteeAssessments under subparagraph (A) with respect to an enterprise shall be in such amount as the Director determines necessary to recoup to the Federal Government the full value of the benefit the enterprise receives from the guarantee provided by the Federal Government for the obligations and financial viability of the enterprise, based upon the dollar value of such benefit in the market to such enterprise when not operating under conservatorship or receivership. To determine such amount, the Director shall establish a risk-based pricing mechanism as the Director considers appropriate, taking into consideration the determinations and conclusions of the study under subsection (b) of this section. 
(C)Treatment of recouped amountsThe Director shall cover into the general fund of the Treasury any amounts received from assessments made under this paragraph. 
(b)GAO study regarding recoupment of costs for Federal Government guaranteeThe Comptroller General of the United States shall conduct a study to determine a risk-based pricing mechanism to accurately determine the value of the benefit the enterprises receive from the guarantee provided by the Federal Government for the obligations and financial viability of the enterprises. Such study shall establish a dollar value of such benefit in the market to each enterprise when not operating under conservatorship or receivership, shall analyze various methods of the Federal Government assessing a charge for such value received (including methods involving an annual fee or a fee for each mortgage purchased or securitized), and shall make a recommendation of the best such method for assessing such charge. Not later than 12 months after the date of the enactment of this Act, the Comptroller General shall submit to the Congress a report setting forth the determinations and conclusions of such study. 
205.Requirement to periodically renew charter until wind down and dissolution 
(a)Required renewal; wind down and dissolution upon non-renewalUpon the expiration of the 3-year period that begins upon the expiration of the period referred to in section 203(b), unless the charter of an enterprise is renewed pursuant to subsection (b) of this section, section 206 (relating to wind down of operations and dissolution of enterprise) shall apply to the enterprise. 
(b)Renewal procedure 
(1)Application; timingThe Director shall provide for each enterprise to apply to the Director, before the expiration of the 3-year period under subsection (a), for renewal of the charter of the enterprise. 
(2)StandardThe Director shall approve the application of an enterprise for the renewal of the charter of the enterprise if— 
(A)the application includes a certification by the enterprise that the enterprise is financially sound and is complying with all provisions of, and amendments made by, section 204 of this title applicable to such enterprise; and 
(B)the Director verifies that the certification made pursuant to subparagraph (A) is accurate. 
(c)Option To reapplyNothing in this section may be construed to require an enterprise to apply under this section for renewal of the charter of the enterprise. 
206.Required wind down of operations and dissolution of enterprise 
(a)ApplicabilityThis section shall apply to an enterprise— 
(1)upon the expiration of the 3-year period referred to in such section 205(a), to the extent provided in such section; and 
(2)if this section has not previously applied to the enterprise, upon the expiration of the 6-year period that begins upon the expiration of the period referred to in section 203(b). 
(b)Wind downUpon the applicability of this section to an enterprise, the Director and the Secretary of the Treasury shall jointly take such action, and may prescribe such regulations and procedures, as may be necessary to wind down the operations of an enterprise as an entity chartered by the United States Government over the duration of the 10-year period beginning upon the applicability of this section to the enterprise (pursuant to subsection (a)) in an orderly manner consistent with this Act and the ongoing obligations of the enterprise. 
(c)Division of assets and liabilities; authority To establish holding corporation and dissolution trust fundThe action and procedures required under subsection (b)— 
(1)shall include the establishment and execution of plans to provide for an equitable division and distribution of assets and liabilities of the enterprise, including any liability of the enterprise to the United States Government or a Federal reserve bank that may continue after the end of the period described in subsection (b); and 
(2)may provide for establishment of— 
(A)a holding corporation organized under the laws of any State of the United States or the District of Columbia for the purposes of the reorganization and restructuring of the enterprise; and 
(B)one or more trusts to which to transfer— 
(i)remaining debt obligations of the enterprise, for the benefit of holders of such remaining obligations; or 
(ii)remaining mortgages held for the purpose of backing mortgage-backed securities, for the benefit of holders of such remaining securities. 
(d)Repeal of charterEffective upon the expiration of the 10-year period referred to in subsection (b) for an enterprise, the charter for the enterprise is repealed, except that the provisions of such charter in effect immediately before such repeal shall continue to apply with respect to the rights and obligations of any holders of outstanding debt obligations and mortgage-backed securities of the enterprise. 
 
